Order entered October 17, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00908-CV

                     HARRIET NICHOLSON, Appellant

                                       V.

                NATIONSTAR MORTGAGE, LLC, Appellee

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-12504

                                    ORDER

      Before the Court is appellant’s October 13, 2022 motion to abate appeal

pending the trial court’s ruling on her motion for new trial. We DENY the motion.


                                            /s/   KEN MOLBERG
                                                  JUSTICE